Citation Nr: 0203841	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a reduction in the disability rating for right 
inguinal herniorrhaphy from 30 percent to 10 percent 
disabling, effective from May 1999, was proper, including 
restoration of a 30 percent rating. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from January 1946 to April 
1947, and from October 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which effectuated a reduction in the veteran's 
disability rating for right inguinal herniorrhaphy from 30 
percent to 10 percent. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. In October 1998, the RO proposed a reduction in the 
disability rating, which had
been in effect for less than five years, for the veteran's 
right inguinal herniorrhaphy from 30 percent to 10 percent; 
the proposed reduction was effectuated by a February 1999 
rating decision, with a 10 percent rating assigned effective 
from May 1999.  

3. The August 1998, December 1998, and January 1999 VA 
examinations on
which the February 1999 rating reduction was based were of 
comparable thoroughness as the July 1995 and July 1996 VA 
examinations on which an April 1997 rating increase was 
based; the examinations showed improvement in the veteran's 
disability picture as manifested by an absence of recurrence 
of the right inguinal hernia and the improvement was 
maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

A reduction in the disability rating for right inguinal 
herniorrhaphy from 30 percent to 10 percent disabling, 
effective from May 1999, was proper, and the requirements for 
restoration of a 30 percent disability rating have not been 
met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.7, 4.114, Diagnostic Code 7338 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
A claim stemming from a rating reduction action is a claim as 
to whether the reduction was proper, not whether the veteran 
is entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992) (citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991)).

As a preliminary matter, during the pendency of this appeal 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159). 

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The RO 
provided the veteran with a copy of the October 1998 and 
February 1999 rating decisions, as well as the June 1999 
Statement of the Case and the November 1999 and June 2000 
Supplemental Statement of the Case.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran was 
afforded a VA examination in August 1998, December 1998, 
January 1999, and June 2000.  The RO requested, obtained, and 
reviewed VA outpatient treatment records from January 1998 to 
November 1999.  The veteran presented testimony at a hearing 
held at the RO in April 2000.  Finally, the veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the requirements under 
the VCAA have been satisfied, and the Board will proceed with 
appellate review.    

This appeal arises out of the veteran's disagreement with the 
reduction of his disability rating for his service-connected 
right inguinal herniorrhaphy, from 30 percent to 10 percent 
disabling, effective from May 1999.  Essentially, the veteran 
contends that his right inguinal herniorrhaphy is still 
symptomatic, and as such, the 30 percent rating should be 
restored.

A brief summary of the history of this appeal is as follows.  
By a RO rating decision dated in October 1954, the veteran 
was awarded service-connection for right inguinal 
herniorrhaphy and was assigned a 10 percent rating effective 
from August 1954 to September 1954, a 100 percent rating 
effective from September 1954 to October 1954 (based on a 
period of convalescence from surgery), and a noncompensable 
rating effective from November 1954.  RO rating decisions 
dated in October 1990, April 1991, and February 1995 
continued the noncompensable rating.  In July 1995, the 
veteran requested an increase in rating for right inguinal 
herniorrhaphy.   The veteran was afforded a VA examination in 
September 1995. 

The report on the September 1995 VA examination shows the 
veteran reported he had hernia operations in 1951, 1954, and 
1995, and he remained symptomatic in the inguinal area.  He 
underwent right hydrocele repair approximately three years 
prior.  He complained of pain on exertion in the right 
inguinal area, as well as "being sore all the time."  
Diagnoses were status post right inguinal hernia repair two 
times, status post right hydrocele repair and right inguinal 
nerve entrapment repair, and continually symptomatic in the 
right inguinal area.

A July 1995 VA inpatient treatment record shows the veteran 
was hospitalized for complaints of pain from the right 
testicle to the right groin area.  A right groin exploration 
with ligation of ilioinguinal nerve and cord lipectomy was 
performed due to a small nodule-like adhesion.

A January 1996 RO rating decision increased the rating to 10 
percent disabling, effective from July 1995.  In July 1996, 
the veteran requested an increase in rating for right 
inguinal herniorrhaphy.

July 1996 VA inpatient treatment records show the veteran was 
hospitalized and an exploration of the right inguinal area 
with a right orchiectomy was performed.  Diagnosis was 
persistent right groin and testicle pain. 

The report on the VA examination conducted in November 1996 
shows the veteran complained of pain in the right inguinal 
area.  Physical examination revealed tenderness in the right 
inguinal area and status post right inguinal hernia repair 
and right orchiectomy.  Diagnosis was recurrent right 
inguinal hernia with intact repair at the present time and 
right orchiectomy.

A RO rating decision dated in January 1997 continued the 10 
percent rating.  The veteran disagreed with that rating, and 
in an April 1997 rating decision the RO increased the rating 
to 30 percent disabling.  By a  finding of clear and 
unmistakable error, the veteran was granted entitlement to an 
earlier effective date in June 1994, and assigned a 100 
percent rating effective from July 1995, a 30 percent rating 
effective from September 1995, an 100 percent rating 
effective from July 1996, and a 30 percent rating effective 
from September 1996, based on periods of convalescence from 
surgery.

In a June 1998 statement, the veteran indicated that removal 
of his right testicle in July 1996 reduced the pain, but he 
still had problems that caused some pain and discomfort all 
of the time.  In July 1998, the veteran requested an increase 
in rating for right inguinal herniorrhaphy.  The veteran was 
afforded a VA examination in August 1998.  

The report on the August 1998 VA examination shows physical 
examination revealed the veteran had no right or left 
inguinal hernia.  The veteran reported no history of 
abdominal tumor or tuberculosis in the peritoneum.  Diagnosis 
was status post right inguinal herniorrhaphy.  

An October 1998 RO rating decision proposed to reduce the 
rating from 30 percent disabling to 10 percent disabling.  
The veteran was notified of the RO's decision by letter dated 
in November 1998.  He was also notified of his right to 
submit additional evidence and of his right to a personal 
hearing.  The veteran was afforded a VA examination in 
December 1998 and in January 1999.  

The report on the December 1998 VA examination shows physical 
examination revealed a well-healed surgical scar with some 
underlying scar tissue.  The scar was only mildly tender to 
normal palpation.  There was a mild to moderate tenderness on 
deep palpation.   There was no inguinal hernia on either 
side.  The veteran complained of pain that was more severe in 
an area deeper than the examiner could palpate.  There was no 
evidence of infection or swelling in the right inguinal area.  
There was no mass, tumor, or herniated bowel in that area.  
Diagnoses were status post right inguinal herniorrhaphy and 
scar on the right inguinal area.  

The report on the January 1999 VA examination shows the 
veteran continued to complain of deep pain in the right 
inguinal area, but no recurrence of the hernia.  Physical 
examination revealed a well-healed 17-centimeter surgical 
scar and underlying scar tissue.  The tissue was only mildly 
tender to normal palpation.  There was mild to moderate 
tenderness on deep palpation.  There was no direct or 
indirect inguinal hernia on either side.  There was no 
incarceration of bowel in the inguinal area or evidence of 
infection or swelling.  There was no mass, tumor, or 
herniated bowel.  Diagnoses were status post right inguinal 
herniorrhaphy; mild and mild to moderate residual inguinal 
pain on palpation of the right inguinal area, particularly in 
the area of the right inguinal scar; and no residual presence 
of a hernia.

A February 1999 RO rating decision reduced the rating to 10 
percent disabling, effective from May 1999.  In May 1999, the 
veteran filed a Notice of Disagreement with regard to the 
reduced rating.  The RO issued a Statement of the Case in 
June 1999.  The veteran filed a Substantive Appeal in June 
1999 and indicated that he was entitled to reinstatement of 
the 30 percent evaluation for right inguinal herniorrhaphy.  
Additional VA outpatient treatment records dated from January 
1998 and July 1999 were associated with the claims file. 

The VA records show chronic painful inguinal scar and no 
herniation were noted in December 1998.  The veteran was seen 
in January 1999 and there was no hernia on the right or left.  
A VA examiner noted that the veteran's disability should 
remain rated at 30 percent.  

The RO reconsidered the claim based on the additional 
evidence received and issued a Supplemental Statement of the 
Case in November 1999 confirming its prior decision.  The 
veteran was afforded a personal hearing before the RO in 
April 2000.   

The veteran responded in the positive when asked whether his 
scar was painful and tender.  The veteran testified that his 
scar felt like a mass about the size of a baseball and caused 
him continuous pain in all movements such as walking for 
great distances, climbing steps, straining during a bowel 
movement, on exertion, etc.   The veteran responded in the 
negative when asked whether he wore any kind of truss or 
support-like device.  The veteran testified that up until the 
prior two surgeries, he had not worn a support to hold the 
"lower part up, not on the scar itself."  The service 
representative indicated that the mass of scar tissue was a 
residual of all the hernia operations and that it was 
irreducible.  The hearing officer afforded the veteran 
another VA examination in June 2000.  

The report on the June 2000 VA examination shows a history of 
inguinal hernia surgeries in 1951, 1954 or 1955, and two 
between 1995 and 1998.  Hydrocele surgery occurred between 
the second and third inguinal hernia surgeries.  The veteran 
complained of a lot of pain in the right inguinal area.  
Physical examination revealed a 13-centimeter well-healed 
surgical scar in the right inguinal area.  There was no 
inguinal hernia and the right testicle was absent.  The scar 
was thick, adherent, and indurated, although no presence of a 
tumor.  Diagnosis was status post right inguinal 
herniorrhaphy with residual pain and scarring.   

The RO reconsidered the claim based on the additional 
evidence received and issued a Supplemental Statement of the 
Case in June 2000 confirming its prior decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  When implementing a rating reduction, the RO must 
comply with certain procedural requirements.  Pursuant to 38 
C.F.R. § 3.105(e), a rating decision must be issued that 
informs the veteran of the proposed reduction, that the 
veteran has 60 days to present evidence showing why the 
reduction should not be implemented, and that the veteran may 
request a hearing.  The RO complied with the procedural 
requirements regarding notice and opportunity to be heard by 
letter dated in November 1998 to the veteran. 

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, prior 
to March 1, 1999) noted that this regulation applied to 
ratings which had been continued for long periods of time at 
the same level (5 years or more).  Brown v. Brown, 5 Vet. 
App. 413 (1993).  In the instant case, the 30 percent rating 
for the veteran's right inguinal herniorrhaphy had been in 
effect since June 1994, a period less than 5 years, and 
therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply.  See 38 C.F.R. § 3.44(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper "must be resolved in 
the veteran's favor unless 'the Board concludes that a fair 
preponderance of evidence weighs against the claim.'"  
Brown, 5 Vet. App. at 421, (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990)). 

The veteran's disability picture prior to the reduction in 
rating was as follows.  The veteran underwent five right 
inguinal hernia operations, two of which occurred within one 
year of each other in July 1995 and July 1996, and one which 
involved hydrocele surgery sometime around 1992.  Diagnosis 
was recurrent right inguinal hernia with intact repair at the 
present time and right orchiectomy according to the November 
1996 VA examination report.  

In contrast, the veteran's disability picture which prompted 
the reduction in rating was as follows.   The August 1998 VA 
examination report revealed the veteran had no right or left 
inguinal hernia.  Diagnosis was status post-inguinal 
herniorrhaphy. The December 1998 VA examination report showed 
the veteran had scarring, but no inguinal hernia on either 
side.  Diagnoses were status post right herniorrhaphy and 
scar on the right inguinal area.  The January 1999 VA 
examination showed the veteran had scarring but there was no 
direct or indirect inguinal hernia on either side.  Diagnoses 
were status post right inguinal herniorrhaphy; mild and mild 
to moderate residual inguinal pain on palpation of the right 
inguinal area; and no residual hernia present.  

The veteran's service-connected right inguinal herniorrhaphy 
is currently assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, 
which prescribes a 10 percent rating for postoperative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt; a 30 percent rating for small 
postoperative recurrent or unoperated irremediable inguinal 
hernia that is not well supported by truss, or not readily 
reducible; and a 60 percent rating for large postoperative 
recurrent inguinal hernia that is not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  

After review of the evidence of record, the Board concludes 
that the totality of the evidence demonstrated an improvement 
in the severity of the veteran's right inguinal hernia 
condition, and that reduction in the veteran's disability 
evaluation from 30 percent to a 10 percent evaluation under 
DC 7338 was warranted.  The Board finds that the VA 
examinations which prompted the rating reduction (August 
1998, December 1998, January 1999) appear comparably 
thorough, with the same physical examination of the veteran's 
inguinal area having been conducted and similar terminology 
having been used in describing the veteran's condition in 
previous examinations in 1995 and 1996.  The symptomatology 
displayed by the veteran at the September 1995, July 1996 VA 
examinations and August 1998, December 1998, January 1999 VA 
examinations were dissimilar in that recurrence of the right 
inguinal hernia was not evident.  As indicated earlier, the 
1995 and 1996 examinations show the veteran underwent two 
hernia operations within one year of each other.  After 1996, 
the record was absent any treatment or findings that the 
veteran currently had recurrence of the right inguinal 
hernia.

The Board acknowledges that a VA examiner noted that the 
veteran should retain a 30 percent rating for his disability, 
according to a January 1999 VA outpatient treatment record as 
pointed out by the veteran.  The Board finds that the record 
as a whole, as summarized above, did not support the VA 
examiner's conclusion as the majority of the veteran's 
symptoms supported a 10 percent rating under DC 7338.   
Moreover, testimony elicited from the veteran at his personal 
hearing before the RO in April 2000 revealed that up until 
the prior two hernia surgeries, the veteran had not worn a 
truss or any supporting device, which is a factor considered 
in assigning a 30 percent evaluation under DC 7338.  The 
veteran seems to place most emphasis on the recurrent nature 
of the right inguinal hernia.  The Board observes that the 
recurrent nature of the hernia not only supports a 30 percent 
evaluation, but also supports a 10 percent evaluation.  What 
separates an evaluation of 10 percent from a 30 percent, is 
that the later evaluation also provides for unoperated 
irremediable hernias that are not well supported by a 
supporting device or not readily reducible. The record 
clearly shows that the veteran's hernia was operable and 
readily reducible, hence, the absence of any recent 
recurrence of the hernia.  Also, the veteran no longer wore a 
supporting device as noted above.  With regard to the 
veteran's complaints of pain, the source of the pain has been 
attributed to scarring by both the veteran and medical 
examiners as opposed to the existence of a hernia.  The 
veteran is service-connected for the scar as a residual of 
the right inguinal herniorrhaphy and assigned a maximum 10 
percent rating under DC 7804, which contemplates pain.  

The Board also finds that the evidence of record shows that 
the improvement in the veteran's disability was maintained 
under the ordinary conditions of life.  Although the record 
after 1996 continued to reflect complaints of pain in the 
inguinal area, there was no objective evidence of record that 
showed the veteran's daily functioning was impeded by his 
condition.  A December 1998 prescription form indicates the 
veteran continued to work as a bus driver.  Furthermore, 
physical examinations did not show recurrence of the right 
inguinal hernia.  The Board notes that this finding is 
consistent with later evidence of record, which reflect no 
recurrence of the right inguinal hernia according to the 
January 1998 to July 1999 VA outpatient treatment records.  
Also, the June 2000 VA examination report continued to show 
the veteran had no right inguinal hernia. 

Overall, a comparison of the findings of the July 1995 and 
July 1996 VA examinations with the August 1998, December 
1998, and January 1999 VA examinations establishes that the 
veteran's right inguinal herniorrhaphy improved to such an 
extent that a reduction in the evaluation of that disability 
from 30 percent to 10 percent was warranted by the evidence, 
and the preponderance of the evidence is against a finding 
that the rating reduction was improper.  See Brown, 5 Vet. 
App. at 421.

As discussed in the introduction portion of this decision, 
the only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
The Board emphasizes to the veteran and his representative 
that the veteran may always initiate another claim for an 
increased evaluation if the veteran feels his right inguinal 
herniorrhaphy has increased in severity.  


ORDER

Reduction in the evaluation assigned for service-connected 
right inguinal herniorrhaphy from 30 percent to 10 percent 
effective in May 1999 was proper, and the appeal for 
restoration of the 30 percent evaluation is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

